department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final _ you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend- state date1 date2 dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information provided we have concluded that you do not qualify for exemption the basis for our conclusion is set forth below facts you are a state nonprofit cooperative association formed on date1 however according to its business website state has classified your corporate status as suspended since date2 you were incorporated by three individuals your articles of incorporation state that you were formed for the pleasure recreation and other non-profit purposes authorized under sec_501 of the internal_revenue_code your purpose is to form a cooperative that will facilitate and organize transactions between members who collectively cultivate and possess marijuana for medical purposes this includes promoting advocating and financing the safe and legal access of medical marijuana for therapeutic and medical purposes as well as research you will limit access to any marijuana you own or possess to your members who pursuant to state law are qualified medical marijuana patients and or primary caregivers your incorporators are engaged in the production of cannabis and have associated themselves together to form a nonprofit cooperative association your incorporators are not organizations exempt from federal_income_tax under sec_521 of the code or members of such organizations you will have no more than three directors on your board and they will serve four-year terms the directors must be qualified members to serve on the board directors receive compensation_for their services and are entitled to reasonable reimbursement for traveling and other expenses any person or entity that is a qualified patient or caregiver as defined by the state code may submit a membership application to become a member of your association your board_of directors may admit or deny membership in its discretion there is no fee to become a member but the board may require members to invest funds for effective corporate purposes you do not issue stock shares and while the property interest of each of your members may be unequal the voting rights are equal with each member having one vote you measure each member’s property rights and interests by the member’s total non-refunded contribution of funds property or cannabis pro_rata to your total retained funds to provide capital for your corporate purposes you may retain funds from your net sales you classify the total funds that you retain as the revolving fund and the amounts retained from each member as revolving fund credits revolving fund credits are evidence of your indebtedness to each member you do not plan to pay interest on the credits but if the board provides for interest you will not pay more than eight percent per annum you may enter into marketing crop purchase or other agreements with any member or patron the agreements may incorporate provisions relating to the harvesting handling packing processing selling shipping delivery or title transfer of cannabis produced by the member or patron after delivery you may receive unqualified power to take title over and process sell dispose or transfer the cannabis applicable law sec_501 of the internal_revenue_code exempts from taxation organizations described in sec_501 sec_501 of the code describes corporations organized to finance the ordinary crop operations of its members or other producers the corporation must be organized by a sec_521 farmers cooperative or the cooperative’s members and operated in conjunction with the sec_521 farmers’ cooperative that organized it a sec_501 organization may issue capital stock but if the stock has a dividend rate it may not be higher than the greater of the legal rate of interest in its incorporation state or eight percent per annum on the value of the consideration for which the stock was issued if the sec_501 organization issues stock the sec_521 farmers’ cooperative must own substantially_all of it nonvoting preferred_stock may be owned by others but those stockholders must not participate directly or indirectly in the profits of the sec_501 corporation on dissolution or otherwise beyond the fixed dividends sec_501 organizations may accumulate and maintain a reasonable reserve for any necessary purpose or if required by state law sec_521 of the code exempts farmers’ cooperatives from taxation except as otherwise provided in sec_1381 - farmers’ cooperatives include farmers’ associations fruit growers’ associations or like associations organized and operated on a cooperative basis for one of two purposes the cooperative may organize to market its members’ or other producers’ products then return the sales proceeds less necessary marketing expenses based on either the quantity or the value of the products furnished by the members or producers marketing association alternatively the farmers’ cooperative may organize to purchase supplies and equipment so its members or others may pay cost rather than retail purchasing association’ sec_1_501_c_16_-1 states that a corporation organized by a farmers’ cooperative or its members is tax-exempt if organized for the purpose of financing its members’ or other producers’ ordinary crop operations the farmers’ cooperative that organizes the financing corporation must be exempt under sec_521 and operate the financing corporation in conjunction with itself further the provisions of sec_1_521-1 relating to a reserve or surplus and to capital stock shall also apply to sec_501 corporations sec_1_521-1 requires the sec_521 marketing association to distribute the proceeds of the business proportionally between members and nonmembers it must also keep permanent records of the business done with both members and nonmembers sec_1_521-1 specifies that an association may have capital stock so long as the stock’s dividend rate is not higher than the greater of the legal rate of interest in its incorporation state or percent per annum on the value of the consideration for which the stock was issued additionally the producers who market their products or purchase their supplies and equipment through the association must own substantially_all of the stock of the association sec_1_521-1 specifies that accumulation and maintenance of a reserve to either meet state requirements or for any necessary purpose will not destroy the exemption sec_1_521-1 expands the description of sec_521 purchasing associations defines the term supplies and equipment as it is used in sec_521 and states that the provisions in sec_1_521-1 relating to a reserve or surplus and to capital stock applies to purchasing associations the value of the supplies and equipment purchases for nonmembers may not exceed the value of the supplies and equipment purchased for members and the total value of the purchases made for nonmembers who are not producers must not exceed percent of the value of all of the association’s purchases sec_1_521-1 requires an organization claiming exemption under sec_521 to file a form_1028 with the district_director for the internal_revenue_district where the organization’s principal_place_of_business or principal office is located u s c defines marijuana as all parts of the plant cannabis sativa l whether growing or not the seeds thereof the resin extracted from any part of such plant and every compound manufacture salt derivative mixture or preparation of such plant its seeds or resin u s c sec_812 sch i c lists marijuana as a hallucinogenic substance and includes it on schedule i of the schedules of controlled substances a schedule i substance is a substance that has a high potential for abuse has no currently accepted medical use in treatment in the united_states and there is a lack of accepted safety for use of the drug under medical supervision u s c sec_841 known as the controlled substances act act states that it is illegal for anyone to knowingly or intentionally manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance article vi clause of the united_states constitution states that federal laws prevail over conflicting or inconsistent state laws 532_us_483 reiterates that there is only one exception from the act for cannabis government-approved research projects it is clear from the text of the act that congress has made a determination that marijuana has no medical benefits worthy of an exception d pincite in 461_us_574 103_sct_2017 the supreme court held that racially discriminatory education is contrary to public policy and therefore the university could not be viewed as providing public benefit within the charitable concept in 95_us_303 the court noted that a charitable use where neither law nor public policy forbids may be applied to almost any thing that tends to promote the well-doing and well-being of social man the court in 825_f2d_1027 6th cir summarized how courts interpret tax statutes the general canon of construction is that statutes imposing a tax are interpreted liberally in favor of the taxpayer but provisions granting a deduction or exemption are matters of legislative ‘grace’ and are construed strictly in favor of the government d pincite citations omitted of in 505_f2d_1068 6th cir the court held that an organization seeking tax-exempt status bears a heavy burden to prove that it satisfies all the requirements of the exemption statute the court noted that the tax_court has stated consistently that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of thie taxing power d citations removed the court in 330_fsupp_1150 d c cir discussed multiple cases that limited tax benefits such as the dependency_deduction the business_expense deduction and the charitable deduction due to violation of federal or state laws before considering the more particular subject of charities we refer to the general and well established principle that the congressional intent in providing tax deductions and exemptions is not construed to be applicable to activities that are d pincite illegal in mysteryboy inc v commissioner tcmemo_2010_13 the tax_court held that the organization failed the operational_test partly because the organization proposed to promote illegal activities revrul_75_384 1975_2_cb_204 holds that a nonprofit organization whose purpose was to promote world peace disarmament and nonviolent direct action did not qualify for exemption under sec_501 or c the organization’s primary activity was to sponsor antiwar protest demonstrations in which it urged demonstrators to violate local ordinances and commit acts of civil disobedience citing the law of trusts the ruling stated that all charitable organizations are subject_to the requirement that their purposes cannot be illegal or contrary to public policy see restatement second of trusts see also restatement third of trusts sec_29 the purpose is illegal if the trust will use the trust property for an object that is in violation of the criminal_law if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy sec_29 v scott on trusts 3d ed see also restatement third of trusts the restatement third of trusts sec_29 states that an intended trust or trust provision is invalid if its purpose is unlawful its performance calls for the commission of a criminal or tortious act or it is contrary to public policy analysis based on the information you provided in your application and supporting documentation we conclude that you are not organized and operated exclusively for exempt purposes under sec_501 as a crop financing organization sec_50 c requirements an exemption are matters of legislative ‘grace’ and are construed strictly in p rovisions granting favor of the government weingarden v comm’r f 2d pincite organizations exempt under sec_521 form crop-financing organizations to provide financing to their member farmers so they may cultivate their crops and livestock the crop-financing_organization may be recognized as exempt under sec_501 if it proves it is both organized and operated according to the requirements of the statue see harding hospital v u s f 2d pincite a crop-financing_organization must be a corporation sec_501 the organization must have been organized by either a farmers’ cooperative exempt under sec_521 or by the members of a farmers’ cooperative exempt under sec_521 d the crop-financing organization‘s purpose must be to finance the ordinary crop operations of its members or other producers and it must operate in conjunction with the sec_521 farmers’ cooperative that formed it deny exemption solely because the crop-financing_organization issues capital stock or maintains a reserve d sec_1_521-1 finally congress stated that the irs may not d although you appear to satisfy the provisions relating to capital stock and a reserve you do not satisfy the other organizational requirements of sec_501 state has suspended your corporate status therefore you do not meet the first organizational requirement of sec_501 you also have not shown that you were created by a sec_521 farmers’ cooperative or that your incorporators were members of a sec_521 exempt farmers’ cooperative and as such do not meet the second organizational requirement finally your articles of incorporation state that you were formed for the pleasure recreation and other non-profit purposes authorized under sec_501 as ‘pleasure’ and ‘recreation’ are not exempt purposes listed under sec_501 or the accompanying regulations you do not completely satisfy the third organizational requirement d because you do not meet each of the organizational requirements of sec_501 you are not considered to be organized as a crop- financing organization you also fail to satisfy the operational requirements of sec_501 and the accompanying regulations see sec_1_501_c_16_-1 you cannot operate in conjunction with the sec_521 farmers’ cooperative that formed you as you were not formed by a sec_521 farmers’ cooperative as defined by the code and accompanying regulations or by the members of such a farmers’ cooperative legality as noted above exemptions are not a right but a matter of legislative ‘grace ’ weingarden v comm’r f 2d pincite congress grants various organizations exemption from federal income in exchange for this favorable tax treatment the organization must adhere to certain laws and tax doctrines this general and well-established principle is not limited to exemptions for charitable organizations but applies to all deductions and exemptions from federal tax congress did not intend to provide tax deductions and exemptions to activities that are illegal see green v connally f_supp pincite the common_law of trusts specifies that a charitable_trust is invalid if its purpose is unlawful or if its performance calls for the commission of a criminal or tortious act see restatement third of trusts sec_29 evaluating the same common_law the supreme court noted a charitable use where neither law nor public policy forbids may be applied to almost any thing that tends to promote the well-doing and well-being of social man ould v washington hospital for foundlings u s pincite the general principle that tax deductions and exemptions are not applicable to activities that are illegal is well established and the courts and the irs have consistently applied this general principle to organizations seeking exemption see 330_fsupp_1150 d c cir mysteryboy inc v comm’r t c memo organization that encouraged sexual activity with minors with the goal to repeal child pornography and rape laws was not exempt from federal income_taxation activities of the organization violated public policy as reflected in federal and state laws revrul_75_384 supra therefore similar to other exemptions and deductions if a sec_501 organization commits illegal actions or encourages others to commit illegal actions while performing its activities it will not receive congress’ legislative grace of exemption from federal_income_tax see weingarden v comm’r f 2d pincite your activities violate this general principle your primary activity facilitating and organizing transactions between members who cultivate and possess cannabis is illegal under federal_law you enter into agreements that give you title to the cannabis grown by your members once you obtain title you process sell and otherwise dispose_of it as you decide federal_law does not recognize any health benefits of cannabis and classifies it as a controlled substance u s c sec_812 federal_law prohibits the manufacture distribution possession or dispensing of a controlled substance u s c sec_841 congress has made a determination that marijuana has no medical benefits worthy of an exception to the general_rule that the manufacture and distribution of cannabis is illegal oakland cannabis buyers’ coop u s pincite federal_law always prevails over conflicting or inconsistent state law see u s const art vi cl current federal_law prohibits the use of cannabis except in limited circumstances those limited circumstances do not include the use of cannabis for medicinal purposes see oakland cannabis buyers’ coop u s pincite the fact that state legalized distribution of cannabis to a limited extent is not determinative because distribution of cannabis is illegal under federal_law you operate in a manner that promotes activities that federal_law prohibits violate s public policy as reflected in those laws and tends to promote illegal activities mysteryboy inc v comm’r tcmemo_2010_13 because you advocate and engage in activities that contravene federal_law you failed to prove that you satisfy the requirements of sec_501 and the related regulations see harding hospital inc f 2d pincite conclusion based on the facts and information submitted you are not currently a legal corporation and you were not organized by a sec_521 exempt farmers’ cooperative or by the members of such a cooperative therefore you cannot operate in conjunction with such a cooperative and are not described in sec_501 of the code additionally your primary purpose of facilitating and organizing transactions involving cannabis not only violates federal_law and public policy but also promotes illegal activities accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publicatioris if you want if you do not intend to protest this determination you do not need to take any further action not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters if we do please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service washington dc if you fax you may also fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter holly paz director rulings and agreements sincerely
